Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Name Location of Formation Connecticut Storage Fund California PS Co-Investment Partners California PS Illinois Trust Delaware PS Insurance Company – Hawaii, Ltd. Hawaii PS Orangeco, Inc. California PS Partners, Ltd. California PS Partners VIII, Ltd. California PS Tennessee, L.P. Tennessee PS LPT Properties Investors Maryland PSA Institutional Partners, L.P. California PSAC Development Partners, L.P California Public Storage Properties IV, Ltd. California Public Storage Properties V, Ltd. California Public Storage Institutional Fund California Public Storage Institutional Fund III California Public Storage Pickup & Delivery, L.P. California Secure Mini Storage. Minnesota STOR-Re Mutual Insurance Corporation Hawaii Storage Trust Properties, L.P. Delaware Shurgard Storage Centers LLC Delaware SSC Evergreen LLC Delaware SSC Property Holdings LLC Delaware SSCI Minnesota LLC Delaware
